Citation Nr: 0310316	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD), emphysema, and/or a bronchial disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to dental treatment on the basis of dental 
injury resulting from inservice trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  Although the rating decision was generated 
by the Huntington RO, this case is serviced by the Baltimore, 
Maryland RO.  

The veteran also appealed the denial of entitlement to 
service connection for an acquired psychiatric disorder, but 
withdrew that appeal at his January 2001 hearing before the 
Board.

The Board originally reviewed the issues on appeal in March 
2001 and determined that additional development was required.  
As such, the case was remanded to the RO.  Unfortunately, the 
case was returned to the Board without completion of the 
requested development and in June 2002, additional 
development was undertaken at the Board pursuant to the 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) and codified at 38 C.F.R. Section 19.9.  Since that 
time, however, portions of 38 C.F.R. Section 19.9 have been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Disabled American 


Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  As a consequence, this 
matter must be remanded to the RO for actions consistent with 
the new judicial precedent as outlined below.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  Regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in June 2002, the Board made arrangements for the 
veteran to undergo three VA examinations; the examiners were 
specifically requested to render opinions as to the etiology 
of the veteran's currently diagnosed disabilities.

In November 2002, the veteran underwent a dental examination; 
in February 2003, the veteran underwent an examination of his 
respiratory system; and, in March 2003, he underwent an 
orthopedic examination.  Copies of the examination reports 
were sent to the veteran by the Board for his review and 
comment in April 2003.  At that time, the Board also 
determined that even further development was required in 
order to accomplish final appellate consideration.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claims on appeal, 
including all newly developed evidence, are accorded initial 
consideration by the agency of original jurisdiction.  The RO 
must ensure that all development needed for each claim has 
been appropriately conducted and that all duty to notify and 
duty to assist requirements under the VCAA  have been met.  
The RO should then issue a supplemental statement of the case 
reflecting its review of all evidence received since the 
issuance of the statement of the case and any previously 
issued supplemental statement of the case.

Additionally, as noted above, the Board determined that even 
further development is required in this matter.  
Specifically, two of the recent examination reports do not 
contain the requested medical opinions.  As such, this matter 
must be remanded for the RO to have the examiners review the 
veteran's claims folder and determine if currently diagnosed 
disabilities are the results of the veteran's period of 
active service.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Therefore, this matter is REMANDED for the following action:

1.	The November 2002 report of Trina D. 
Jones-Richardson, D.D.S. indicates that 
the claims folder was never received for 
review.  As such, she was unable to 
render the opinions requested in the 
Board's June 2002 request.  Please send 
her the claims folder and request that 
she render an opinion as to whether it 
is at least as likely as not that the 
veteran's current dental disabilities 
are results of his active military 
service.  Have Dr. Jones-Richardson 
specifically comment on the veteran's 
assertion that he did not experience 
dental trauma during service and on the 
December 1942 dental record noting 
caries in two teeth.
2.	The March 2003 report of Mian Li, M.D. 
relates the veteran's current back 
disability to a "previous injury," but 
does not indicate if the previous injury 
is the one documented after service or 
the undocumented injury alleged to have 
occurred during service.  Dr. Li should 
be requested to be more specific in his 
opinion and to comment on the lack of 
treatment for a back injury for 25 years 
following discharge from service until 
the 1971 fall from a ladder.
3.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
to obtain additional development; the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




